                       IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF DELAWARE

WILLIAM LEE GRANT, II,

              Plaintiff,

       V.                                           Civ. No. 19-763-RGA

GREGORY K. HARRIS and JOINT
CHIEFS OF STAFF,

              Defendants.




William Lee Grant, II, Springfield, Illinois. Pro Se Plaintiff.




                                 MEMORANDUM OPINION




June  rl-l,
          2019
Wilmi~~~~n, Delaware
AN

       Plaintiff William Lee Grant, II proceeds pro se and has been granted leave to

proceed in forma pauperis. This action was commenced on April 26, 2019. (D.I. 2).

The Court proceeds to review and screen the Complaint pursuant to 28 U.S.C. §

1915(e)(2)(8).

                                      BACKGROUND

       Plaintiff alleges that Defendant Joint Chiefs of Staff created him (i.e., Plaintiff) in

the basement of the Pentagon in 1990 to be "The Judge" as to whether the Vietnam

War constituted war crimes. He alleges that Defendant Gregory K. Harris left the

Pentagon in the early 1990's to surveil him by bribing Plaintiff's family, and his peers,

teachers, co-workers, and supervisors to report his words and actions to Harris. Plaintiff

also complains that he was retaliated against for filing a civil rights action in 2012, and

he was forced to spend seven years as a homosexual. These are just a few, of the over

eighty, disjointed and fantastical allegations raised in the Complaint. Plaintiff seeks $99

trillion in compensatory damages.

                                       LEGAL STANDARDS

       A federal court may properly dismiss an action sua sponte under the screening

provisions of 28 U.S.C. § 1915(e)(2)(8) if "the action is frivolous or malicious, fails to

state a claim upon which relief may be granted, or seeks monetary relief from a

defendant who is immune from such relief." Ba// v. Famiglio, 726 F.3d 448, 452 (3d Cir.

2013); see also 28 U.S.C. § 1915(e)(2) (in forma pauperis actions). The Court must

accept all factual allegations in a complaint as true and take them in the light most



                                               1
favorable to a prose plaintiff. Phillips v. County of Allegheny, 515 F.3d 224, 229 (3d

Cir. 2008).

       An action is frivolous if it "lacks an arguable basis either in law or in fact."

Neitzke v. Williams, 490 U.S. 319, 325 (1989). Under 28 U.S.C. § 1915(e)(2)(8)(i), a

court may dismiss a complaint as frivolous if it is "based on an indisputably meritless

legal theory" or a "clearly baseless" or "fantastic or delusional" factual scenario.

Neitzke, 490 U.S. at 327-28; Wilson v. Rackmi/1, 878 F.2d 772, 774 (3d Cir. 1989).

       The legal standard for dismissing a complaint for failure to state a claim pursuant

to § 1915(e)(2)(B)(ii) is identical to the legal standard used when ruling on Rule 12(b)(6)

motions. Tourscherv. McCullough, 184 F.3d 236,240 (3d Cir. 1999) (applying Fed. R.

Civ. P. 12(b)(6) standard to dismissal for failure to state a claim under§ 1915(e)(2)(8)).

However, before dismissing a complaint or claims for failure to state a claim upon which

relief may be granted pursuant to the screening provisions of 28 U.S.C. § 1915, the

Court must grant Plaintiff leave to amend his complaint unless amendment would be

inequitable or futile. See Grayson v. Mayview State Hosp., 293 F.3d 103, 114 (3d Cir.

2002).'

          Plaintiff proceeds pro se and, therefore, his pleading is liberally construed and his

complaint, "however inartfully pleaded, must be held to less stringent standards than

formal pleadings drafted by lawyers." Erickson v. Pardus, 551 U.S. 89, 94 (2007).

Under Rule 12(b)(6), a motion to dismiss may be granted only if, accepting the well-

pleaded allegations in the complaint as true and viewing them in the light most favorable

to the plaintiff, a court concludes that those allegations "could not raise a claim of

entitlement to relief." Bell At/. Corp. v. Twombly, 550 U.S. 544, 558 (2007). "Though
                                                2
'detailed factual allegations' are not required, a complaint must do more than simply

provide 'labels and conclusions' or 'a formulaic recitation of the elements of a cause of

action."' Davis v. Abington Mem'I Hosp., 765 F.3d 236,241 (3d Cir. 2014) (quoting

Twombly, 550 U.S. at 555).- In addition, a plaintiff must plead facts sufficient to show

that a claim has substantive plausibility. See Johnson v. City of Shelby, 574 U.S. 10

(2014). A complaint may not be dismissed, however, for imperfect statements of the

legal theory supporting t.he claim asserted. See id. at 10.

      When reviewing the sufficiency of a complaint, a court should follow a three-step

process: (1) consider the elements necessary to state a claim; (2) identify allegations

that are merely conclusions and therefore are not well-pleaded factual allegations; and

(3) accept any well:..pleaded factual allegations as true and determine whether they

plausibly state a claim. See Connelly v. Lane Const. Corp., 809 F.3d 780, 787 (3d Cir.

2016); Williams v. BASF Catalysts LLC, 765 F.3d 306, 315 (3d Cir. 2014). Deciding

whether a claim is plausible will be a "context-specific task that requires the reviewing

court to draw on its judicial experience and common sense." Id.

                                          DISCUSSION

       While the Court construes prose filings liberally, Erickson v. Pardus, 551 U.S. at

94 (quoting Estelle v. Gamble. 429 U.S. 97, 104-05 (1976)), Plaintiff's Complaint states

no recognizable causes of action. The Court finds the Complaint contains fantastical

and/or delusional claims that are insufficient to withstand the Court's evaluation for

frivolity dismissal under§ 1915(e)(2)(B)(i). See Denton v. Hernandez, 504 U.S. 25, 32-

33 (1992) (complaint may be dismissed as lacking a basis in fact if premised upon

allegations that are fanciful, fantastic, and delusional); Golden v. Coleman, 429 F. App'x
                                             3
73 (3d Cir. 2011 ). In addition, the Court notes that Plaintiff has been recognized as a

frequent filer of frivolous litigation in federal courts throughout the country and he has

made the same claims in many of his filings. See Grant v. United States Department of

the Treasury, 2018 WL 3748415 (E.D. Tex. 2018) (dismissing complaint as barred by

res judicata and as frivolous, and noting that Plaintiff had filed at least seventeen

complaints in various district courts making similar allegations related to a hostile work

environment claim). After thoroughly reviewing the Complaint and applicable law, the
                                                        '

Court draws on its judicial experience and common sense and finds that the claims are

frivolous. The Complaint will be dismissed.

                                      CONCLUSION

       For the above reasons, the Court will dismiss the Complaint as frivolous pursuant

to 28 U.S.C. § 1915(e)(2)(B)(i). The Court finds amendment futile.

       An appropriate order will be entered.




                                               4
